tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail stop dal dallas texas date date number release date legend org organization name xx date address address certified mail dear taxpayer_identification_number person to contact employee identification_number employee telephone numbers phone fax this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated august 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reasons you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals sec_1 h of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status contributions to your organization are no longer deductible you are required to file income_tax returns on form_1120 if you have not already filed these returns and the examiner has not provided you instructions for converting your previously filed forms to forms you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations enclosures publication exempt_organization appeal procedures for unagreed issues form_6018 consent to proposed action - sec_7428 return envelope internal_revenue_service department of the treasury e flair drive 2nd fl el monte ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no org 20xx12 legend org organization name state state president companies dir-1 xx date address address city city county county dir country country president agent agent co-1 co-2 issue should the exempt status of org be revoked for failure to abide by the recordkeeping requirements under internal_revenue_code irc sec_6001 and sec_6033 facts the organization is named org and received its exempt status under sec_501 the determination_letter was issued to the exempt_organization eo on august 20xx the effective date of exemption is november 20xx according to the bylaws filed with form_1023 the principle office of the corporation for the transaction of its business is located in county state the organization stated in the form_1023 application_for exemption that it would operate a school for nature education with a curricula of one or two days of instruction on site for public school children through high school with a certificate of completion classes would be taught by persons experienced in nature education the price for attendance will be form of it also stated that the school would publish in-house appropriate grade reasonable tuition above cost sensitive copyrighted education material for sale to the general_public at a reasonable price above cost the delivery of nature education will initially constitute approximately of school’s operational activities the publishing will be approximately of school’s initial operational activities the attachment to form_1023 - narrative description of activities is enclosed the return tax_year end for the exempt_organization is december on its form_990 return the eo claims to raise funds to support a non-profit school in country between big_number big_number students benefited according to the letter dated 20xx by president attached eo collects and forwards funding for two foreign non-profit organizations - co-1 and co-2 asis both have been country non-profits organizations since 19xx providing environmental education to poor children and sanctuary for domestic and wild animals in country we also reviewed the information returns for 20xx and 20xx they appear to have the same pattern as the 20xx return no apparent charitable activities reported on the return and the total revenue was reduced to zero by salary and occupancies expenses there are no records of eo filing w-2 form-941 form_940 or form_1099 in any of the years table deleted on 20xx initial contact letter with information_document_request idr-1 publ notice was sent to eo at address on its return this letter requested an form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no org 20xx12 appointment for the audit of its 20xx12 form 990ez return no response was received from the eo on 20xx the agent called eo president answered the call and stated that he is the contact person of the organization president stated stop playing games and just tell me what you need and i will provide it to you if i can he also stated that dir-1 the eo’s officer listed on the return is his wife and resides outside the country the agent asked if eo had received the initial appointment request letter and idr-1 he replied that a bunch of correspondence had been received from the irs state office and that he didn’t know which letter the agent was referring to he asked for another copy to be sent to him the agent advised him to fax a copy of f-2848 to represent the eo for the audit he replied that he had already filed it with state office the agent checked the transcripts and found no records of this power_of_attorney president is not listed as an officer on eo’s 20xx12 return and there is no indication on eo’s 20xx12 return that he has been given the power_of_attorney to represent eo on it form_990 returns the agent advised him that another copy of the letter with idr will be sent to the eo’s address since he has no power_of_attorney from the organization on 20xx agent sent letter with idr-1 and pub to eo this letter scheduled an appointment at the eo’s address on xx and xx pincite 00am on 20xx agents agent and agent went to the organization’s address no one answered the door an elderly man could be seen walking inside the house from outside the property he could not be identified as president and he chose not to answer the door the property appeared to be a private home located in a residential area and there were no signs or indications that it was where the organization operated on 20xx a letter received from president attached stated that he was in country and was not available for a meeting at the proposed time and dates he also stated that all records were kept in country for security purposes the letter requested that correspondence be sent to him via a private mail forwarder’s address in city state address city state - address city state form_2848 requesting the power_of_attorney from the organization to both the eo address on return and to the address in city state no responses from either the organization or president were received the agent sent a letter on 20xx with on 20xx agent sent eo a copy of letter with idr-1 via certified mail and summarized the actions that had been taken and the requirement to provide documents to prove that eo continues to qualify for exempt status it also summarized the possible consequence of revocation if eo failed to respond to the letter this time the letter requested eo to call back by 20xx according to usps mail tracking webpage the form 886-a rev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no org 20xx12 letter was delivered successfully on 20xx pincite 10am no response has been received from eo as of the date of the revenue_agent report on 20xx agent sent eo a copy of letter with form 886a- explanation of items via certified mail and summarized the actions that had been taken and the requirement to provide documents to prove that eo continues to qualify for exempt status it also summarized the possible consequence of revocation if eo failed to respond to the letter this time the letter requested eo to reply by 20xx according to usps mail tracking webpage the letter arrived at the local post office on 20xx no response has been received from eo as of 20xx law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no org 20xx12 may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayers position the taxpayer has not provided a position to this proposed action and with this notification will be provided the opportunity to respond government’s position given the eo’s failure to respond to the agent’s repeated requests and its failure to properly maintain records as required by the sec_501 to establish that it is observing the conditions for continuation of its exempt status the exempt status of the eo should be revoked effective january 20xx form 886-a rev department of the treasury - internal_revenue_service page -4-
